Citation Nr: 0627430	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's May 2006 hearing, he testified that he was 
assaulted in-service in April 1969, then hospitalized for a 
period of 21 days into May 1969 at the Great Lakes Naval 
Hospital.  The RO requested records from the Great Lakes 
Naval Hospital for the period from June 1969 to August 1969, 
but not April to May 1969.  Therefore, a remand is required 
to request these records. 

Additionally, at the veteran's April 2003 VA examination the 
claims folder was unavailable for review.  After records are 
obtain from the Great Lakes Naval Hospital, a VA examination 
should be scheduled to determine if the current diagnosis of 
PTSD is related to the assault reported in service or any 
hospitalization.  The veteran should be advised of the 
importance of appearing for his examination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159 (2005), the case is REMANDED to the RO/AMC for the 
following development:

1. The RO should request records from Great 
Lakes Naval Hospital for the veteran for the 
period from March to May 1969.

2. After completing #1, the veteran should be 
afforded a VA examination to determine if the 
current diagnosis of PTSD is related to any 
incident reported in service, including any 
possible hospitalization at the Great Lakes 
Naval Hospital.  The claims file should be 
made available to the examiner prior to the 
examination.   All medical opinions must be 
accompanied by a complete rationale based on 
sound medical principles.

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



